Citation Nr: 1317364	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-32 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spinal fusion. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to an initial rating in excess of 20 percent for lumbar spinal fusion L4-L5 with scar. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 Regional Office (RO) in Newington, Connecticut, rating decision which granted service connection for the Veteran's lumbar spine disability at a 20 percent disability rating effective August 5, 2009 and denied the claims for service connection for a cervical spine disability and a bilateral knee disability. 

The Veteran testified before a Decision Review Officer at the RO in October 2010 and before the undersigned Veterans Law Judge at the RO in December 2011.  Transcripts of both hearings are present within the claims file. 

In a February 2013 decision, the Board remanded these issues for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

The Board notes that in March 2013, the Veteran submitted authorizations for private medical records pertaining to her claimed disabilities from Gaylord Outpatient Centers; the Community Health Center in Meridian, Connecticut; and the Midstate Medical Records Department.

The RO had previously obtained records from the Midstate Medical Center pursuant to an authorization dated November 2009, and the record contains an April 2010 treatment note from the Community Health Center and a July 2010 treatment note from Gaylord Outpatient Centers.  However, the Veteran's submission of authorizations in March 2013 indicates that there has been additional treatment from these facilities that have not yet been associated with the claims file, and may be pertinent to the claims on appeal.  VA has a duty to obtain relevant records of treatment reported by the Veteran, to include that by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  All necessary steps to obtain any records of treatment pertinent to the claims on appeal from Gaylord Outpatient Centers; the Community Health Center in Meridian, Connecticut; and the Midstate Medical Records Department should be taken.  The attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


